Citation Nr: 0030458	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from November 1968 to June 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 


REMAND

The veteran underwent a VA examination in December 1998.  
During that examination he indicated that he had been 
receiving treatment for post-traumatic stress disorder until 
the spring of 1998 through the VA Medical Center (VAMC) in 
Syracuse, NY on an outpatient basis.  The claims file 
contains treatment records dated in 1998 from Canandaigua, 
NY.  However, the claims file does not appear to contain 
treatment records from Syracuse, NY, for that period of time 
and does not reflect efforts by the RO to secure such 
records.  Those records, which were identified during the 
December 1998 VA examination, are pertinent and should be 
obtained.  

Additionally, during a VA examination in August 1999, the 
veteran indicated that he was receiving regular psychiatric 
treatment with Dr. W. A. at Rockford VAMC.  No such records 
are in the claims file.  Any such records should be obtained 
as well.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identify all mental 
health care providers who have treated 
him for his psychiatric disorders.  The 
RO should then obtain all pertinent 
records of treatment that have not yet 
been made a part of the claims file and 
associate those records with the claims 
file.  As part of the requested 
development, the RO should request all 
records of mental health care provided 
through VAMC Syracuse, NY.  The RO should 
also seek to obtain records of mental 
health care provide through Dr. W. A. at 
Rockford VAMC.  The veteran should also 
inform the RO of any attempts he has made 
to find employment in the past few years 
and the results thereof. 

2.  The veteran should then be accorded a 
comprehensive psychiatric examination in 
order to determine the current extent of 
impairment attributable to his service 
connected psychiatric disorder.  The 
examiner should provide a Global 
Assessment of Functioning score and 
explain the significance of the score, 
particularly the impact of the veteran' 
psychiatric status on his ability to 
obtain and maintain some form of gainful 
employment.  He should be afforded the 
appropriate time period to respond before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


